ON PETITION FOR REHEARING
Plaintiffs-appellees petition for rehearing in Schisler v. Bowen, 851 F.2d 48 (2d Cir. 1988) (“Schisler II”). Plaintiffs-appellees argue that we misstated our “treating physician rule” in Schisler II when we deleted from the SSR the district court’s addition of language stating that “opinions of non-examining medical personnel cannot, in themselves and in most situations, constitute substantial evidence to override the opinion of a treating source.” In reversing, we characterized this language as based solely on dictum in Havas v. Bowen, 804 F.2d 783, 786 (2d Cir.1986). at 46. Plaintiffs-appellees contend, however, that addition of the language in question is justified by the holding of Hidalgo v. Bowen, 822 F.2d 294, 297 (2d Cir. 1987). We agree and order the restoration of the pertinent portion of the SSR as modified by the district court.
Granted.